          Case 5:20-cv-00410-MTT Document 1 Filed 10/21/20 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT FOR
                        THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

  TREVOR DENSLEY,                                      :
                                                       :
                         Plaintiff,                    :   CIVIL ACTION
                                                       :   FILE NO. 20-SCCV-091825
  v.                                                   :
                                                       :
  BENNIE CALDWELL, REBECCA                             :
  STONE, CS TRANSPORT, INC.,                           :
  NATIONWIDE INSURANCE COMPANY                         :
  OF AMERICA, JOHN DOE, and JOHN                       :
  DOE, Inc.,

                         Defendant.

                                JOINT NOTICE OF REMOVAL

       COMES NOW, Bennie Caldwell, Rebecca Stone, CS Transport, Inc, and Nationwide

Insurance Company of America, by and through counsel, Mark G. Hatton and the Law Office of

J. Andrew Williams and hereby removes Civil Action File No. 20-SCCV-091825 from the State

Court of Bibb County to the United States District Court for the Middle District of Georgia

pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, and as grounds for this removal states as follows:

                                                  1.

       Plaintiff Trevor Densley (hereinafter “Plaintiff”) filed a civil action against the Defendants

in the State Court of Bibb County, Civil Action File No. 20-SCCV-091825. A copy of the

Complaint and all pleadings filed in the State Court action are attached hereto as Exhibit “A.”

                                                  2.

       Plaintiff is a citizen of the State of Georgia.

                                                  3.

       Defendant Bennie Caldwell is a citizen and resident of Ashland, Franklin County, Alabama
          Case 5:20-cv-00410-MTT Document 1 Filed 10/21/20 Page 2 of 5




and maintains his domicile and residence at 2332 Taylor Road, Ashland, Alabama, 36251.

Defendant Rebecca Stone is a citizen and resident of Ashland, Franklin County, Alabama and

maintains her domicile and residence at 2332 Taylor Road, Ashland, Alabama, 36251. Defendant

CS Transport, Inc is a foreign corporation organized and existing under the laws of the State of

Alabama with its principal place of business located at 44 Lealander Road, Daviston, Alabama

36256, Tallapoosa County. Defendant Nationwide Insurance Company of America is a foreign

corporation organized under the laws of Ohio with its principal place of business located at 1100

Locust Street, Des Moines, Iowa 50291-1100.

                                                 4.

       As the parties in this case are fully diverse, this Court has jurisdiction pursuant to 28 U.S.C.

§ 1332(a)(1). The amount in controversy exceeds $75,000.00. Plaintiff has demanded that

Defendants pay him $1,000,000.00 for the injuries he has suffered in this case. (See. Exhibit “B”).

Additionally, Plaintiff medicals bills are $28,972.00. Id. Finally, Defendants counsel discussed

this matter with Plaintiff’s counsel and inquired as to whether or not Plaintiff would agree to a

$75,000.00 cap on damages. Plaintiff’s counsel was unwilling to agree that the value of this case

was less than $75,000.00. (See. Affidavit of Mark G. Hatton, Exhibit “C”).

                                                 5.

       Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of all the process, pleadings,

orders, and documents from the State Court Action that have been served upon the Defendants are

being filed with the Notice of Removal.

                                                 6.

       This Notice of Removal has been filed within 30 days of the date that the Defendants were

served with the Summons and Complaint in this matter. Removal is therefore timely in accordance
           Case 5:20-cv-00410-MTT Document 1 Filed 10/21/20 Page 3 of 5




with 28 U.S.C. § 1446(b).

                                                 7.

         Venue is proper in this Court pursuant to 28 U.S.C. §§ 1441(a) and 1446(b) because the

U.S. District Court for the Middle District of Georgia-Macon Division is the federal judicial

district embracing the State Court of Bibb County where the State Court Action was originally

filed.

                                                 8.

         Pursuant to 28 U.S.C. § 1446 (b)(2)(A), “all defendants who have been properly joined and

served must join in or consent to the removal of the action.” All the Defendant have consented to

the removal of this case as evidence by the fact that this is a joint removal by all the Defendants.

                                           CONCLUSION

         By this Joint Notice of Removal, Bennie Caldwell, Rebecca Stone, CS Transport, Inc, and

Nationwide Insurance Company of America, do not waive any objection they may have as to

service, jurisdiction, venue, proper party, or any other defense or objections they may have to this

action. Bennie Caldwell, Rebecca Stone, CS Transport, Inc, and Nationwide Insurance Company

of America intend no admission of fact, law, or liability by this Notice, and expressly reserves all

defenses, motions, and/or pleas.

         This 21st day of October, 2020.




                                              ___________________________________
                                              MARK G. HATTON, GA Bar #: 337813
                                              Attorney for Defendants
2970 Clairmont Road NE, Suite 600
Brookhaven, Georgia 30329
(404) 720-7691
(866) 281-0088 (facsimile)
        Case 5:20-cv-00410-MTT Document 1 Filed 10/21/20 Page 4 of 5




mark.hatton@nationwide.com
          Case 5:20-cv-00410-MTT Document 1 Filed 10/21/20 Page 5 of 5




                                   CERTIFICATE OF SERVICE

       I hereby certify that I have this day served a copy of the foregoing pleading upon counsel

for opposing parties as follows:

                                            Reza Sedgi
                                      287 Vineville Avenue
                                        Macon, GA 31204
                                      sedghilaw@gmail.com
                                       Attorney for Plaintiff


by depositing a copy of same in the U.S. Mail with sufficient postage affixed thereto to insure

delivery and/or by filing electronically with the Court’s electronic filing system which will

automatically send e-mail notification of same to all counsel of record.

       This 21st day of October, 2020.




                                             ___________________________________
                                             MARK G. HATTON, GA Bar #: 337813
                                              Attorney for Defendants

2970 Clairmont Road NE
Suite 600
Brookhaven, Georgia 30329
(404) 720-7691
(866) 281-0088 (facsimile)
mark.hatton@nationwide.com
